DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8, 9, 11, 13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang (US 10226392).
Claims 1, 11, 13, 18;
Chiang teaches a frame 20; a suspension system comprising: at least one front caster arm (Fig. 2, 311 & 312) pivotally connected 21 to the frame; a front caster 32 connected to the front caster arm 311/312; a first link 332 pivotally connected to the frame (Fig. 2, 332 – member considered indirectly pivotally connected to the frame via 331); and a second link 331 slidably connected to the front caster arm (-via 332, Fig. 8 & 
Claim 6 & 17;
Chiang teaches the suspension system further comprises a plate (Fig. 2, Item 41) having a plate pin 43, and wherein the plate is fixedly attached to the front caster arm (Fig. 6) and the plate pin is slidably connected to a slot of the second link (Fig. 2 – 43 connected to distal end of 311 and slidably connected to 334 via 335).
Claims 8-9, 15-16; 
Chiang teaches first link 332 is further connected to the second link 331 by a spring biasing member 336. (Fig. 5)
Claim 20;
Chiang teaches the first linking means and the second linking means (Fig. 2, 331 – considered to provide for capable linkage structure when viewed as an assembly) comprise a pin 335 and slot 334 arrangement for the limiting pivotal movement (Fig. 8 & 9) of the front caster arm 311 relative to the frame 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 4 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 10226392) in further view of Reenan (EP 0945114).
Claim 4;
Chiang teaches a wheelchair suspension system. (Fig. 1)
Reenan teaches a user positioning system (Fig. 1) comprising one or more frame support members (21/35) and a bar 24 wherein the user positioning system is configured to be moved between a seating position and a standing position (Fig. 1), wherein the bar engages the suspension system 4 when the user positioning system is in the standing position (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the seating provisions of Reenan with the lower frame of Liao to allow for a suspension system that helps provide seat biasing while a patient begins to stand. Such an addition would provide for the obvious benefit of improved safety for a mobility operator (Reenan, ¶0003). 
Claim 12; 
Chiang as modified above teaches a wheelchair device that comprising a bar member to engage a suspension system. (Reenan, Fig. 1)
Allowable Subject Matter
Claims 2, 3, 5, 7, 10, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2, 3, 14;

Claim 5; 
The limitations of “…the bar engages the first link of the suspension system when the user positioning system is in the standing position.” was deemed non-obvious to one of ordinary skill in the art with consideration to the prior art and the parent claimed subject matter. Constructing such an arrangement was considered as hindsight without proper disclosure within the prior art. 
Claim 7; 
The limitations of “…a second axis extends through the second connection point and the plate pin, and wherein an angle between the first axis and the second axis is limited to being between about 0 degrees and 90 degrees by a pin and slot arrangement.” was considered non-obvious in view of the parent subject matter. Chiang does not teach a second link pivotally connected to a first link while also providing for the plate pin. Such an arrangement was considered non-obvious in view of the prior art. 
Claim 10; 
The limitations of “…the first link is connected to a bracket, and wherein the bracket is fixedly connected to the frame…” in view of the parent claimed matter, was not found in the prior art.
Claim 19;
The limitations of “…a first link pivotally connected to the frame, and wherein the second linking means comprises a second link pivotally connected to the first link 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citation of wheelchair systems of merit are included on the PTO-892 for reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JACOB D KNUTSON/Primary Examiner, Art Unit 3611